Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-19 directed to an invention non-elected without traverse.  Accordingly, claims 9-19 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Bravo (US 5,800,143) is considered the closest prior art.
Bravo discloses a system configured to replace a top portion of an under-dispenser containment unit embedded within a concrete island under a fuel dispenser, the system comprising: a mounting structure configured to be coupled to the top portion of the under-dispenser containment unit, the mounting structure comprising a plurality of angles; and a dispenser sump top configured to be coupled to the mounting structure and the fuel dispenser, the dispenser sump top comprising: a frame comprising a pair of opposing end walls and a pair of opposing sidewalls; a central opening defined by the frame; a splash lip extending outward from a lower portion of each of the pair of opposing ends walls and the pair of opposing sidewalls; and a plurality of dispenser support flanges extending outward from an upper portion of the pair of opposing ends walls and the pair of opposing sidewalls.
Bravo fails to anticipate or render obvious wherein, when the system is installed, the plurality of angles supports the dispenser sump top on the under-dispenser containment unit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAUL J GRAY/Primary Examiner, Art Unit 3753